Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 11/03/2021, PROSECUTION IS HEREBY REOPENED.  A new ground(s) of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANGELA C BROWN-PETTIGREW/           Supervisory Patent Examiner, Art Unit 1761                                                                                                                                                                                             

Status of Prosecution
Claims 1-3, 6, 8-17, 19, 21-25, and 28-34 are currently pending.
Appellant’s arguments in the Appeal Brief filed 11/03/2021, with respect to the 103 rejections over each of Savage et al. (US 5,366,995) and Alany et al. (EP 3,354,264 A1), have been fully considered, are persuasive, and the 103 rejections have been withdrawn.  However, the current rejection utilizes a new reference, Fukukura et al. (JP 2519455 B2), under a new ground(s) of rejection which renders obvious the instant claims.  See the new 103 rejection(s), below.
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application 17/272,133 as previously set forth in the Office action mailed 05/06/2021 is maintained, and has been revised to reflect the changes in claim scope made in the copending application since the previous Office action on the merits. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-15, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukura et al. (JP 2519455 B2, hereinafter Fukukura).  An English language machine translation of Fukukura has been provided with this correspondence. 
As to claim 1, Fukukura teaches an emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract).  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, m, n, q, and r subscript 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to claim 2, Fukukura teaches each compound of the first group of compounds has a carbon chain length of at least 14 (glyceryl monomyristate and glyceryl monostearate, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (D) in the reference, page 3 lines 81-91). 
As to claim 3, Fukukura teaches each compound of the second group of compounds has a carbon chain length of at least 14 (a sodium or potassium salt of 
As to claim 6, Fukukura teaches the second group of compounds comprise SA-Na, PA-Na, MA-Na, SA-K, PA-K, or MA-K (a sodium, i.e., Na, or potassium, i.e., K, salt of stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) in the reference, page 2 lines 59-75).
As to claims 8 and 9, the reference teaches a “glycerin monofatty acid ester” as sufficient for the component (D), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides.  The reference is silent to the presence of any triglyceride, which further reads on the claimed composition comprising less than 10% by mass of triglycerides.  It is noted the reference’s abstract indicates component (D) is a glycerin monofatty acid ester “and/or” a glycerin difatty acid ester.  However, in the event some picking and choosing of the component (D) is required (e.g., the presence of the glycerin monofatty acid ester, i.e., monoglyceride, rather than 1) a glycerin difatty acid ester, i.e., diglyceride, or 2) a glycerin monofatty acid ester in combination with a glycerin difatty acid ester, i.e., combination of monoglyceride and diglyceride) at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the monoglyceride/glycerin monofatty acid ester by itself free of any diglyceride/glycerin difatty acid ester from the from the reference’s recitation of the conjunction “and/or” indicating the monoglyceride/glycerin monofatty acid ester present merely by itself is an express embodiment within the reference. 
1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, m, n, q, and r subscript integers, and X cationic moiety (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass sodium and potassium salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid). 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction 
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), which constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being 
As to claim 11, Fukukura teaches the solvent is water (the emulsion comprises water, as described above; the aqueous component, i.e., water, may be added first with the emulsifier components, page 3 lines 109-110 of the machine translation).
As to claim 12, Fukukura teaches the solvent is water, as described above.  With regard to the solvent being at least 50% water by volume, note that the reference’s Examples demonstrate water is the majority of the liquid phase(s) of the emulsion and would be recognized by the skilled artisan to constitute well-within the claimed at least 50% water by volume range.  See the Examples Table 1 in the original document demonstrating 10 parts by weight of oil (component 7 in Table 1) and the balance, i.e., in excess of 80 parts by weight, of water (component 8 in Table 1).  See also Examples 13 and 14 (page 4 of the original document and page 4 line 153 to page 5 line 167 of the machine translation) each containing 10 parts by weight oil and balance water, i.e., about 85 parts by weight water and about 54 parts by weight water, respectively.
As to claim 13, Fukukura teaches glyceryl monomyristate and glyceryl monostearate as exemplary compounds for component (D) in the reference (page 3 
As to claim 14, Fukukura teaches the second group of compounds comprise SA-Na, PA-Na, MA-Na, SA-K, PA-K, or MA-K (a sodium, i.e., Na, or potassium, i.e., K, salt of stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) in the reference, page 2 lines 59-75).
As to claim 15, regarding the claimed limitation that the concentration of the composition in the mixture is in a range of 0.5 to 200 mg/mL, note that the reference’s Examples demonstrate water is the majority of the liquid phase(s) of the emulsion and would be recognized by the skilled artisan to constitute the emulsifier components being well-within the claimed range of 0.5 to 200 mg/mL.  See the Examples Table 1 in the original document demonstrating 10 parts by weight of oil (component 7 in Table 1) and the balance, i.e., in excess of 80 parts by weight, e.g., about 85 parts by weight as shown in Examples 1 and 2, of water (component 8 in Table 1).  Depending on the density of the oil (assumed to generally be within the range of 0.8 g/L to 0.9 g/L), a basis of 100 grams of the entire emulsion contains about 95 g of water+oil or approximately 0.93 to 0.94 L of volume (85 g water × 1.0 g/L + 10 g oil × 0.8 to 0.9 g/L = 0.93 to 0.94 L), and about 5 grams of composition in approximately 0.93 to 0.94 L is about 5.3 to 5.4 to mg/mL.  A similar rationale also applies to the reference’s Examples 13 and 14 (page 4 of the original document and page 4 line 153 to page 5 line 167 of the machine translation),  In any event, Fukukura further teaches the blending amount of the component (A) is preferably 0.05 to 5% by mass of the entire emulsified composition (abstract and page 3 lines 92-94).  This teaching in combination with 
As to claim 31, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
As to claim 32, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).

Claims 16, 17, 19, 21-25, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukura et al. (JP 2519455 B2, hereinafter Fukukura) in view of Berge et al. (“Pharmaceutical Salts,” J. Pharm. Sci., 66(1), pages 1-19, 1977, hereinafter Berge).  An English language machine translation of Fukukura has been provided with this correspondence. 
As to claim 16, Fukukura teaches an emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract).  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript 1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid; page 2 lines 72-75 of the machine translation indicate the substance for forming the salt includes an a basic inorganic salt containing sodium ion, potassium ion, or the like). 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
The exemplary salt(s) of a fatty acid described in Fukukura (e.g., a basic inorganic salt containing sodium ion, potassium ion, ammonium ion, or the like) read on the claimed second group of one or more salt compounds of Formula II where the Xp+ cationic moiety and charge state p where p is merely 1.  It is noted the instant claim requires p be 2 or 3 rather than 1, and Fukukura fails to explicitly teach the p is 2 or 3. 

As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  

As to claim 19, Fukukura in view of Berge teaches the second group of compounds comprise (SA)2-Mg, (PA)2-Mg, (MA)2-Mg, (SA)2-Ca, (PA)2-Ca, or (MA)2-Ca (as similarly described above, utilizing, providing, or substituting a magnesium, i.e., Mg, or calcium, i.e., Ca, cation as taught by Berge as the cation in Fukukura’s fatty acid salt component (C) read on the claimed compounds since stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) of Fukukura, page 2 lines 59-75).
As to claim 21, Fukukura teaches an oil-in-water emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract, the Problems to be Solved by the Invention section on page 1, and page 3 lines 99-104).  The reference’s components (A) to (D) read on the claimed composition, and the further combination of components (A) to (D) in oil and water read on the claimed mixture comprising a composition in a solvent.  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), 1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid; page 2 lines 72-75 of the machine translation indicate the substance for forming the salt includes an a basic inorganic salt containing sodium ion, potassium ion, or the like).
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
The exemplary salt(s) of a fatty acid described in Fukukura (e.g., a basic inorganic salt containing sodium ion, potassium ion, ammonium ion, or the like) read on the claimed second group of one or more salt compounds of Formula II where the Xp+ cationic moiety and charge state p where p is merely 1.  It is noted the instant claim requires p be 2 or 3 rather than 1, and Fukukura fails to explicitly teach the p is 2 or 3. 
However, Berge teaches typical and generally useful or acceptable salt-forming agents in the art.  Table 1 on page 2 of Berge lists aluminum, calcium, and magnesium in a short list of metallic cation of FDA-approved commercially marketed salts among 
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to claim 22, Fukukura teaches the solvent is water (the emulsion comprises water, as described above; the aqueous component, i.e., water, may be added first with the emulsifier components, page 3 lines 109-110 of the machine translation).

As to claim 24, Fukukura teaches each compound of the first group of compounds has a carbon chain length of at least 14 (glyceryl monomyristate and glyceryl monostearate, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (D) in the reference, page 3 lines 81-91). 
As to claim 25, Fukukura in view of Berge teaches each compound of the second group of compounds has a carbon chain length of at least 14 (a magnesium, calcium, or aluminum salt of myristic acid or stearic acid, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (C) in the combination of references; see page 2 lines 59-75 of Fukukura and Table 1 of Berge).
As to claim 28, Fukukura in view of Berge teaches the second group of compounds comprise (SA)2-Mg, (PA)2-Mg, (MA)2-Mg, (SA)2-Ca, (PA)2-Ca, or (MA)2-Ca (as similarly described above, utilizing, providing, or substituting a magnesium, i.e., Mg, or calcium, i.e., Ca, cation as taught by Berge as the cation in Fukukura’s fatty acid salt 
As to claims 29 and 30, Fukukura teaches a “glycerin monofatty acid ester” as sufficient for the component (D), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides.  Fukukura is silent to the presence of any triglyceride, which further reads on the claimed composition comprising less than 10% by mass of triglycerides.  It is noted the Fukukura’s abstract indicates component (D) is a glycerin monofatty acid ester “and/or” a glycerin difatty acid ester.  However, in the event some picking and choosing of the component (D) is required (e.g., the presence of the glycerin monofatty acid ester, i.e., monoglyceride, rather than 1) a glycerin difatty acid ester, i.e., diglyceride, or 2) a glycerin monofatty acid ester in combination with a glycerin difatty acid ester, i.e., combination of monoglyceride and diglyceride) at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the monoglyceride/glycerin monofatty acid ester by itself free of any diglyceride/glycerin difatty acid ester from the from the primary reference’s recitation of the conjunction “and/or” indicating the monoglyceride/glycerin monofatty acid ester present merely by itself is an express embodiment within the primary reference. 
As to claim 33, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-15, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46 of copending Application No. 17/272,133 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising groups of one or more compounds of fatty acids/esters/derivatives meeting the claimed Formula I (e.g., monoacylglycerides and Formula I; see copending claims 40, 42, and 43) and one or more fatty acid salts of Formula meeting the claimed II/III (e.g., see Formula III in copending claim 41) in amounts overlapping the claimed range of 70-99% by mass and 1-30% by mass (see the relative amounts of the components in claim 39 and its dependent claims 40-46).  The two sets of claims are obvious variants of one another. 

Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 22, 2022